Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on 09 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,885,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The closest prior art is previously cited “Guidelines for Implementation: DASH-IF Interoperability Points” DASH Industry Forum, Version 3.0 (Final Version), April 7, 2015 (“DASH-IF 3.0”). DASH-IF 3.0 teaches circuitry configured to: receive signaling data including link information, acquire, based on a URL generated in accordance with the link information, a control information file, and acquire content corresponding to first information based on description data of the acquired control information file, wherein the signaling data includes a media presentation description tat includes the link information. DASH-IF 3.0 does not teach, and examiner has not found in other references, a control information file associated with one of a plurality of different sets of second information; link information having the plurality of different sets of second information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688